DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement mailed 03 January 2022 has been fully considered by the Examiner. A signed copy is attached.
Claims 1-2, 4-9, 11-16 and 17-20 are allowed, reasons follow. 


Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/CN2018/077294 is acknowledged.


Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 19 January 2022, with respect to the 35 USC 101 rejection of claims 15-20 have been fully considered and are persuasive.  The 35 USC 101 rejection of Claims 15-20 has been withdrawn. 
Applicant’s arguments, see Remarks Page 8 with respect to 35 USC 103 rejections of claims 1-2, 8-9, and 15-16 have been fully considered and are persuasive.  As indicating the previous office action, the subject matter of claims 3, 10, and 17 respectively was found persuasive over the prior art of record. That subject matter has been substantively incorporated into the independent claims and accordingly the 35 USC 103 rejection of Claims 1-2, 8-9, and 15-16 has been withdrawn. 

	




Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While Liang Bo, CN 107246704 teaches an air conditioning system including cameras which obtain images of the surrounding environment to calculate dimensions of the air-conditioned space and Yang Ming, CN 106152408 teaches using machine learning to determine patterns for selecting from a predetermined plurality of operational profiles (scene modes); and Rodriguez US 10,371,399 teaches a ventilator system (see fig. 1) including a processor and memory which analyzes images from near the ventilators to identify hot and cold spots such as windows or computers; and Fathi, et al., US Pg-Pub 2017/0220887 teaches generating a 3D model of a scene (such as a room) from 2D image(s); and Tiwari et al., US Pg-Pub 2018/0120793 teaches determining the dimensions of a room from a 360 degree scanned image of a room; and Nakash et al., US Pg-Pub 2017/0163909 teaches a system which uses machine learning and image classification to identify occupancy of a space for determining air conditioning modes; none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
determining a second set of factors, including a state of an object recognized in the surrounding environment of the air conditioning operation units, based on the analysis of the one or more images through the one or more predefined machine learning models; and  22in accordance with the second set of factors that has been determined based on the analysis of the one or more images through the one or more predefined machine learning models, selecting a current value of a first control parameter of the first operation profile within the respective value range that has been modified in accordance with the first set of factors, to operate the one or more air conditioning operation unit
(Excerpted)
…in combination with the remaining features and elements of the claimed invention. 

Independent claims 8 and 15 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims, 2, 4-7, 9, 11-14, 16, and 18-20, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s). 

It is for these reason(s) that applicant’s invention defines over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119